Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.243 Filed 08/31/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RICO MENEFEE,

             Plaintiff,                            Civil Case No. 20-cv-13399
                                                   Honorable Linda V. Parker
v.

M.D.O.C., et al.,

          Defendants.
______________________________________/

    OPINION AND ORDER (1) GRANTING LEAVE TO PROCEED
    WITHOUT PREPAYING THE FILING FEE, (2) SUMMARILY
DISMISSING THE INITIAL COMPLAINT, (3) DENYING AS MOOT THE
 MOTIONS FOR A DEFAULT JUDGMENT AND INJUNCTIVE RELIEF,
     AND (4) ALLOWING PLAINTIFF TO PROCEED WITH HIS
“AMENDED” COMPLAINT AGAINST L. MASON AND B. VERMUELEN

I.    Introduction

      Plaintiff Rico Menefee is a state prisoner at the Cooper Street Correctional

Facility (“JCS”) in Jackson, Michigan. On December 14, 2020, he filed a pro se

civil rights complaint under 42 U.S.C. § 1983 (ECF No. 1) and a motion to waive

the fees and costs for this action (ECF No. 2). On February 25, 2021, Plaintiff

filed a “renewed” motion for default judgment (ECF No. 4) and a motion for a

preliminary or permanent injunction (ECF No. 5). Finally, on June 2, 2021,

Plaintiff filed an “amended” complaint. (ECF No. 6).
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.244 Filed 08/31/21 Page 2 of 18




       Plaintiff alleges that he initially filed his complaint in the Michigan Court of

Claims and that Court of Claims Judge Christopher M. Murray dismissed his

complaint on October 28, 2020. (See ECF No. 1 at Pg ID 1, ¶¶ 1-2.) Plaintiff

states that he is refiling his Court of Claims case in its totality, that the state court

is inadequate to address the issues, and that Judge Murray continues to engage in

judicial misconduct and to violate the rules of professional responsibility. (See id.

at ¶ 3.) Plaintiff further alleges that Judge Murray engaged in prejudicial conduct,

refused to address the issues in his complaint, had a conflict of interest, appeared to

be biased, erroneously dismissed his case, and impeded his right to redress

grievances. (See id. at ¶¶ 3-4.)

       In his “renewed” motion for a default judgment, Plaintiff seeks a default

judgment against the fourteen defendants who did not respond to his state

complaint. (See ECF No. 4 at Pg ID. 218, ¶ 1.) In his motion for injunctive relief,

Plaintiff seeks to renew the requests for injunctive relief that he made in state

court. He contends that the Court of Claims was inadequate, refused to address the

merits of his case, failed to address some of his motions, and gave the defendants

preferential treatment. (See ECF No. 5, Pg ID 223, ¶¶ 2-3.)

       Finally, in his “amended” complaint, Plaintiff seeks to add two defendants to

his case: L. Mason, the business manager at JCS, and B. Vermuelen, the

supervisor of the business office at JCS. Plaintiff alleges that Mason and


                                             2
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.245 Filed 08/31/21 Page 3 of 18




Vermuelen take the entirety of his state pay as a porter, leave him without any

money to buy personal hygiene items and postage, and deny him indigent loans.

(See ECF No. 6.) For the reasons set forth below, the Court is dismissing the

initial complaint, but allowing Plaintiff to proceed with his “amended” complaint.

II.   The Motion to Waive Fees and Costs

      A preliminary issue is the filing fee for this action. Plaintiff asks the Court

to waive the fees and costs for this case because he is indigent, and his only income

is $11.00 per month from an institutional job. (See ECF No. 2 at Pg ID 207.) He

also alleges that he has no assets, stocks, bonds, or financial support to pay the

filing fees. (See id.)

      The Court’s review of Plaintiff’s litigation history in federal court reveals

that three of his previous civil cases were dismissed as frivolous or for failure to

state a claim. See Menefee v. United Parcel Service, No. 2:05-cv-74892 (E.D.

Mich. Feb. 16, 2006); Menefee v. Wayne Cnty. Jail Dep’t of Food, No. 2:01-cv-

73884 (E.D. Mich. Sept. 10, 2002); and Menefee v. Hall, No. 2:01-cv-70924 (E.D.

Mich. Mar. 22, 2001). Consequently, Plaintiff may not proceed without prepaying

the fees and costs for this action unless he “is under imminent danger of serious

physical injury.” 28 U.S.C. § 1915(g).

      Plaintiff alleges that he is a chronic care inmate in imminent danger of

serious injury and death. (See ECF No. 2 at Pg ID 207.) Further, exhibits to the


                                           3
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.246 Filed 08/31/21 Page 4 of 18




complaint indicate that he has been a Type II diabetic since 1997, has chronic foot

problems, and suffers from dry, painful eyes due to glaucoma. (See, e.g., ECF No.

1-1 at Pg ID 101, 106-112.)

      Because the “imminent danger” exception to § 1915(g) “constitutes a

pleading requirement, a plaintiff ‘need[ ] only to assert allegations of imminent

danger; he need not affirmatively prove those allegations at this stage of

litigation.’” Vandiver v. Prison Health Servs., Inc., 727 F.3d 580, 585 (6th Cir.

2013) (quoting Tucker v. Pentrich, 483 F. Appx. 28, 30 (6th Cir. 2012)). “[A]

plaintiff who alleges a danger of serious harm due to a failure to treat a chronic

illness or condition satisfies the imminent-danger exception under § 1915(g), as

incremental harm that culminates in a serious physical injury may present a danger

equal to harm that results from an injury that occurs all at once.” Id. at 587. In

other words, “for the purposes of § 1915(g), an individual afflicted with a chronic

illness that left untreated would result in serious injury faces imminent danger

when the illness is left untreated.” (Id.)

      Plaintiff’s state complaint alleged inadequate health care, among other

things, and a lack of treatment for Plaintiff’s medical conditions could put him in

imminent danger of serious physical injury. The Court, therefore, concludes that

Plaintiff satisfies the “imminent danger” exception to § 1915(g). However,




                                             4
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.247 Filed 08/31/21 Page 5 of 18




because Plaintiff is a prisoner, he ultimately must pay the full filing fee for this

action. 28 U.S.C. § 1915(b)(1).

      The Court must assess and, when funds exist, collect an initial partial filing

fee consisting of twenty percent (20%) of the greater of (1) the average monthly

deposits to Plaintiff’s trust fund account at the prison where he is confined, or (2)

the average monthly balance in Plaintiff’s account for the six-month period

immediately preceding the filing of the complaint. Id. After Plaintiff pays the

initial partial filing fee, he must make monthly payments of twenty percent (20%)

of the preceding month’s income credited to his account at the prison. 28 U.S.C.

§ 1915(b)(2).

      The Court orders the Michigan Department of Corrections to: (1) calculate

and withdraw or set aside an initial partial filing fee from Plaintiff’s trust fund

account when funds exist; (2) forward this amount to the Clerk of this Court; and

(3) in subsequent months, or from time to time when the amount in the account

exceeds $10, forward to the Clerk of the Court payments consisting of twenty

percent (20%) of the preceding month’s income credited to Plaintiff’s account until

Plaintiff has paid the entire filing fee of $350.00. The Court will notify the

Department of Corrections when Plaintiff has paid the entire filing fee.




                                           5
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.248 Filed 08/31/21 Page 6 of 18




III.   Background

       A.    The Initial Complaint

       Plaintiff’s federal complaint addresses two civil actions that he filed in state

court: a civil complaint in the Michigan Court of Claims and a complaint for

superintending control in the Michigan Court of Appeals. Plaintiff alleges that he

filed the complaint for superintending control to address errors in his criminal case,

but the Court of Appeals dismissed his case without providing any reasons for the

dismissal. (See ECF No. 1 at Pg ID 2, ¶¶ 5-8.)

       The other complaint, the one filed in the Court of Claims, challenged the

conditions at JCS. That complaint was assigned to Judge Christopher M. Murray,

who was also on the panel which dismissed Plaintiff’s case before the Michigan

Court of Appeals. (See id. at Pg ID 2-3, ¶¶ 8-9.)

       In his current federal complaint, Plaintiff alleges that the Clerk for the

Michigan Court of Claims initially refused to provide him with state-approved

summonses to be served on the eighteen defendants in his civil complaint. (See id.

at Pg ID 3, ¶¶ 10, 12.) Eventually, Plaintiff acquired a state-approved summons

from another inmate, and the Court of Claims accepted his complaint about the

conditions of confinement. (See id. at Pg ID 3-4, ¶¶ 13-14.) According to

Plaintiff, none of the defendants in the state case filed a timely response to the

complaint even though he served his complaint on all of them. (See id. at Pg ID 4,


                                           6
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.249 Filed 08/31/21 Page 7 of 18




¶ 14.) Consequently, on September 29, 2020, Plaintiff filed a motion for

appointment of counsel and a motion for default judgment against all eighteen

defendants. (See id., ¶ 15.) Judge Murray denied the motion for appointment of

counsel and did not address the motion for default judgment. (See id., ¶ 16.)

      On September 30, 2020, an assistant attorney general for the State of

Michigan filed an appearance on behalf of four of the eighteen defendants in the

state case. (See id., ¶ 17.) Those defendants filed a motion for summary

disposition in which they argued that: (i) Plaintiff could not pursue his claims

because he had outstanding court fees; (ii) Plaintiff failed to state a valid claim;

(iii) Plaintiff was barred from relitigating prior claims and claims that exceeded the

statute of limitations; (iv) the defendants were immune from suit; and (v) Plaintiff

had failed to exhaust his administrative remedies about the COVID pandemic.

(See id. at Pg ID 4-7.)

      On October 28, 2020, Judge Murray dismissed Plaintiff’s complaint because

Plaintiff did not contest the four defendants’ motion for summary disposition by

filing a response to the motion, despite being served with the motion. (See id. at

Pg ID 7, ¶ 27; see also id. at Pg ID 45-46 (Judge Murray’s order granting summary

disposition to the defendants in Plaintiff’s Court of Claims case, dismissing

Plaintiff’s Court of Claims complaint without prejudice, and closing that case).




                                           7
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.250 Filed 08/31/21 Page 8 of 18




Plaintiff moved for reconsideration, but Judge Murray denied the motion on

November 12, 2020. (See id. at Pg ID 8, ¶ 32.)

       Plaintiff has filed the same complaint, supplemental pleading, and exhibits

that he submitted to the Michigan Court of Claims in this court. (See id. at Pg ID

1, ¶ 1 (“This is a civil rights complaint . . . [that] was originally filed in [the]

Michigan Court of Claims before Hon. Christopher M. Murray under case number

20-000-138-MH); see id. at ¶ 3 (“This case is being refiled in its totality in the

United States District Court . . . .”); see also id. at Pg ID 12-100 and ECF No. 1-1

at Pg ID 1-92 (the state-court complaint, state-court supplemental pleading, and

exhibits to the state-court case).) Plaintiff contends that the state court is

inadequate to address the issues and that Judge Murray committed misconduct and

violated the rules of professional responsibility by (a) failing to perform his

judicial duties, (b) engaging in the prejudicial administration of justice, and (c)

refusing to address issues in his complaint. (See ECF No. 1 at Pg ID 1, ¶ 3.)

Plaintiff further alleges that Judge Murphy had a conflict of interest, was biased or

prejudiced, made a completely erroneous decision to support the defendants, and

impeded Plaintiff’s right to seek redress of grievances. (See id. at Pg ID 2, ¶ 4.)

       Plaintiff now seeks injunctive relief from this Court. He requests restoration

of disciplinary credits and other special credits, restoration of his minimum

sentence and his earliest release date, and five to seven days of disciplinary credits


                                             8
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.251 Filed 08/31/21 Page 9 of 18




for every month that he does not receive a misconduct ticket. (See id. at Pg ID 9.)

He also seeks a therapeutic diet, medical treatment, and an order directing prison

officials to take greater precautions against COVID-19. (See id.)

        B.    The Motions for Default Judgment and Injunctive Relief

        On February 25, 2021, Plaintiff filed a “Renewed Motion for Default

Judgment” (ECF No. 4), and a “Motion for a Preliminary or Permanent Injunction

(ECF No. 5). In the Renewed Motion for Default Judgment, Plaintiff seeks a

default judgment against the fourteen defendants who failed to respond to his state-

court complaint and summonses. Plaintiff alleges that he mailed eighteen copies of

his complaint and summonses on August 31, 2020, or September 1, 2020, and that

the deadline for a response was September 29, 2010, but no one filed a timely

appearance on the defendants’ behalf. (See ECF No. 4 at Pg ID 218, ¶¶ 1-2.)

        Plaintiff further alleges that he filed a motion for default judgment in the

Michigan Court of Claims on September 29, 2020 (see id. at ¶ 3); however, the

Court of Claims did not address his motion, and the state attorney general filed an

appearance on behalf of only four of the eighteen defendants (see id. at Pg ID 219,

¶ 5). Plaintiff now seeks a default judgment from this Court. (See id. at Pg ID

220.)

        In his motion for a preliminary or permanent injunction, Plaintiff alleges that

Judge Murray did not address some of his motions, including his request for


                                            9
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.252 Filed 08/31/21 Page 10 of 18




injunctive relief. (See ECF No. 5 at Pg ID 223, ¶ 2.) Plaintiff also alleges that the

defendants are intentionally infecting the entire prison population with the

coronavirus known as COVID to establish herd immunity without a vaccine. (See

id. at Pg ID 224, ¶ 5.) Plaintiff asserts that prison officials brought dozens of

infected inmates into the prison on several occasions and placed the infected

inmates in every prison unit. (See id. at ¶ 6.) According to Plaintiff, two inmates

infected with COVID were placed in his cubicle and, prior to the inmates’ release,

they infected everyone in the cubicle. (See id. at ¶¶ 6-8.)

      Plaintiff also alleges that MDOC officials have not adequately treated him

for problems with his feet, eyes, diabetes, high blood pressure, and high

cholesterol. (See id. at Pg ID 225, ¶¶ 10-11.) Finally, Plaintiff alleges that prison

officials have deprived him of disciplinary credits, which would reduce the amount

of time spent in prison. (See id. at ¶¶ 12-13; id. at Pg ID 226, ¶¶ 14–15.)

IV.   Discussion

      A.     Legal Framework

      District courts must screen an indigent prisoner’s complaint and dismiss the

complaint if it is frivolous or malicious, fails to state a claim for which relief can

be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Grinter v. Knight, 532 F.3d 567,

572 (6th Cir. 2008). Although a complaint “does not need detailed factual


                                           10
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.253 Filed 08/31/21 Page 11 of 18




allegations,” the “[f]actual allegations must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555-56 (2007) (footnote and citations omitted). In other words, “a complaint

must contain sufficient factual matter . . . to ‘state a claim that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      A complaint is legally frivolous if it lacks an arguable basis in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The term “frivolous” in the

applicable subsection of 28 U.S.C. § 1915, “embraces not only the inarguable legal

conclusion, but also the fanciful factual allegation.” Id.

      This action was brought under 42 U.S.C. § 1983, which “makes ‘liable’

‘[e]very person’ who ‘under color of’ state law ‘subjects, or causes to be

subjected,’ another person ‘to the deprivation of any rights, privileges, or

immunities secured by the Constitution[.]’” Pineda v. Hamilton Cnty., Ohio, 977

F.3d 483, 489 (6th Cir. 2020) (quoting 42 U.S.C. § 1983). A plaintiff must prove

two things to prevail in an action under § 1983: “(1) that he or she was deprived of

a right secured by the Constitution or laws of the United States; and (2) that the


                                            11
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.254 Filed 08/31/21 Page 12 of 18




deprivation was caused by a person acting under color of law.” Robertson v.

Lucas, 753 F.3d 606, 614 (6th Cir. 2014).

      B.     Application of the Legal Framework

      As noted above, Plaintiff has re-filed his Michigan Court of Claims’

complaint in this court. He asserts that the state court is inadequate to address the

issues and that Judge Murray was biased against him and violated the rules of

professional responsibility.

             1.     Rooker-Feldman

      Plaintiff’s complaint fits the pattern of cases known as Rooker-Feldman

cases. In those cases, “[t]he losing party in state court filed suit in a U.S. District

Court after the state proceedings ended, complaining of an injury caused by the

state-court judgment and seeking federal-court review and rejection of that

judgment.” Skinner v. Switzer, 562 U.S. 521, 531 (2011) (footnote omitted);

accord Lance v. Dennis, 546 U.S. 459, 463 (2006) (stating that, “under what has

come to be known as the Rooker–Feldman doctrine, lower federal courts are

precluded from exercising appellate jurisdiction over final state-court judgments”);

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)

(explaining that the Rooker-Feldman doctrine “is confined to cases . . . brought

by state-court losers complaining of injuries caused by state-court judgments




                                           12
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.255 Filed 08/31/21 Page 13 of 18




rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments”).

      The Rooker-Feldman doctrine bars lower federal courts from conducting

appellate review of final state-court judgments because “‘28 U.S.C. § 1257 vests

sole jurisdiction to review such claims in the Supreme Court.’” VanderKodde v.

Mary Jane M. Elliott, P.C., 951 F.3d 397, 402 (6th Cir. 2020) (quoting Berry v.

Schmitt, 688 F.3d 290, 298 (6th Cir. 2012)). Courts “determine whether Rooker-

Feldman bars a claim by looking to the ‘source of the injury the plaintiff alleges in

the federal complaint.’” Id. (quoting McCormick v. Braverman, 451 F.3d 382, 393

(6th Cir. 2006)). The doctrine bars

             only claims where “the source of the injury is the state court
             decision,” McCormick v. Braverman, 451 F.3d 382, 393 (6th
             Cir. 2006). If there is instead “some other source of injury,
             such as a third party’s actions, then the plaintiff asserts an
             independent claim.” Id. In short, where a plaintiff does not
             seek “redress for an injury allegedly caused by the state court
             decision itself,” but instead “seeks redress for an injury
             allegedly caused by the defendant’s actions,” Rooker-Feldman
             does not apply. Id. at 393 (quoting Davani v. Virginia Dep’t of
             Transp., 434 F.3d 712, 717 (4th Cir. 2006)).

Brent v. Wayne Cnty. Dep’t of Human Servs., 901 F.3d 656, 674 (6th Cir.

2018).

      Stated differently, if a federal plaintiff raises an independent claim, it is not

an impediment to the exercise of federal jurisdiction even if the parties previously

raised the same or a related question in state-court. Skinner, 562 U.S. at 532
                                          13
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.256 Filed 08/31/21 Page 14 of 18




(citing Exxon, 544 U.S. at 292-93). But “[i]f the source of the plaintiff’s injury is

the state-court judgment itself, then Rooker-Feldman applies.” VanderKodde, 951

F.3d at 402 (citing McCormick, 451 F.3d at 393).

      Plaintiff raised his claims about the conditions of confinement, including his

allegations about the denial of medical care and access to the courts, the forfeiture

of disciplinary credits, and the threat of COVID, in the Michigan Court of Claims.

Plaintiff raised his claims about sentencing and disciplinary credits in the Michigan

Court of Appeals in his complaint for superintending control. The Michigan Court

of Appeals dismissed the claims about Petitioner’s sentencing and disciplinary

credits, and the Court of Claims granted four defendants’ motion for summary

disposition and then closed the entire conditions-of-confinement case.

      The source of Plaintiff’s current injury is the state courts’ rejection of the

claims for which he seeks relief here, either by dismissing his state complaints or

by failing to address certain claims and motions. Because Plaintiff lost in state

court before he presented his claims here, this Court lacks jurisdiction to undo the

state courts’ judgments.

             2.     The Independent Judicial Misconduct Claim

      Plaintiff’s claim that Judge Murray was biased or prejudiced against him is

an independent claim, which is not controlled by the Rooker-Feldman doctrine.

Judges, however, generally have broad immunity from being sued. Norfleet v.


                                          14
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.257 Filed 08/31/21 Page 15 of 18




Renner, 924 F.3d 317, 319 (6th Cir. 2019) (citing Mireles v. Waco, 502 U.S. 9, 9

(1991) (per curiam), and Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 351-52

(1871)). Although judicial immunity does not extend to everything a judge does,

id., it is overcome in only two sets of circumstances, Mireles, 502 U.S. at 11.

“First, a judge is not immune from liability for nonjudicial actions, i.e., actions not

taken in the judge’s judicial capacity. Second, a judge is not immune for actions,

though judicial in nature, taken in the complete absence of all jurisdiction.”

Mireles, 502 U.S. at 11-12 (internal and end citations omitted). “[J]udicial

immunity is not overcome by allegations of bad faith or malice.” Id. at 11. In fact,

judicial “immunity applies even when the judge is accused of acting maliciously

and corruptly.” Pierson v. Ray, 386 U.S. 547, 554 (1967).

      Judge Murray’s dispositive decision in Plaintiff’s Court of Claims case was

a judicial act, and Plaintiff is not alleging that Judge Murphy lacked jurisdiction

over his case. Therefore, Judge Murphy enjoys immunity from suit. This

immunity generally extends to actions against a judge for injunctive relief. See 42

U.S.C. § 1983 (stating that, “in any action brought against a judicial officer for an

act or omission taken in such officer’s judicial capacity, injunctive relief shall not

be granted unless a declaratory decree was violated or declaratory relief was

unavailable”).




                                          15
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.258 Filed 08/31/21 Page 16 of 18




      Furthermore, a § 1983 action is not a proper remedy for a state prisoner who

is challenging the fact or length of his custody. Preiser v. Rodriguez, 411 U.S.

475, 499 (1973). Therefore, Plaintiff’s challenge to the dismissal of his state cases

and his request for restoration of disciplinary and sentencing credits are not

cognizable in this § 1983 case. See Wilkinson v. Dotson, 544 U.S. 74, 81-82

(2005) (stating that “a state prisoner’s § 1983 action is barred (absent prior

invalidation)—no matter the relief sought (damages or equitable relief), no matter

the target of the prisoner’s suit (state conduct leading to conviction or internal

prison proceedings)—if success in that action would necessarily demonstrate the

invalidity of confinement or its duration”) (emphasis in original).

      Plaintiff’s allegations of malpractice also do not state a cognizable claim in a

§ 1983 action. “[M]alpractice does not become a constitutional violation merely

because the victim is a prisoner,” Estelle v. Gamble, 429 U.S. 97, 106 (1976), and

the proper forum for a malpractice action is the state court under the state’s tort

claims act. Id. at 107.

             3.     The “Amended” Complaint

      Plaintiff’s “amended” complaint (ECF No. 6) supplements, rather than

replaces, his initial complaint, and raises an independent claim concerning L.

Mason and B. Vermeulen, who work in the business office at JCS. As noted

above, Plaintiff contends that Mason and Vermuelen take his entire state pay as a


                                          16
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.259 Filed 08/31/21 Page 17 of 18




porter, leave him without any money to buy personal hygiene items and postage,

and deny him indigent loans. (See ECF No. 6.) This is an independent claim that

is not barred by the Rooker-Feldman doctrine, and it arguably states a plausible

claim for relief. Accordingly, the Court will allow Plaintiff to proceed with this

claim.

V.       Conclusion

         Plaintiff’s claims about Judge Murray are frivolous and fail to state a

plausible claim for relief, and the Court lacks jurisdiction over the claims that

Plaintiff presented unsuccessfully to the state courts. In addition, his request for

restoration of disciplinary and sentencing credits is not a cognizable claim in this

§ 1983 action.

         Accordingly,

         IT IS ORDERED that the initial complaint (ECF No. 1) is summarily

dismissed. As such, the following individuals and entities listed on the docket are

terminated: M.D.O.C., Heidi Washington, Carmen McIntyre, James Blessman,

Shahid Hussenin, Kristin Maxson, Sabrina Allen, Jodi Nakata, Dr. Greiner,

Transfer Coordinator Lopeman, FNU Morsel, FNU Rose, FNU Kruger, Jane

and/or John Doe(s), Warden Floyd, and J-Pay. The claims against Judge Murray

are dismissed with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A,

and the claims that were presented to the state courts are dismissed without


                                            17
Case 2:20-cv-13399-LVP-APP ECF No. 7, PageID.260 Filed 08/31/21 Page 18 of 18




prejudice pursuant to the Rooker-Feldman Doctrine. See Ernst v. Rising, 427 F.3d

351, 367 (6th Cir. 2005) (stating that “dismissals for lack of jurisdiction should

generally be made without prejudice”).

      IT IS FURTHER ORDERED that the renewed motion for a default

judgment and the motion for injunctive relief are denied as moot.

      IT IS FURTHER ORDERED that Plaintiff may proceed with his claims

against L. Mason and B. Vermeulen.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE
 Dated: August 31, 2021




 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, August 31, 2021, by electronic and/or
 U.S. First Class mail.


                                               s/Aaron Flanigan
                                               Case Manager




                                          18
